DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
The Office Action has been made issued in response to amendment filed August  25, 2022. Claims 1-23 are pending of which 1-12, 20 and 22 are withdrawn from consideration.  Applicant’s arguments have been carefully and respectfully considered in light of the instant amendment, and are not persuasive. Accordingly, this action has been made FINAL. 

Claim Rejections – 35 USC section § 102/103
 	Applicant's arguments with respect to claims 13-19, 21 and 23 have been considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 13-16, 18-19, 21 and 23 are rejected under 35 U.S.C. 103 over Osuka et al (Pub No.: 20200092456) in view of Urisaka (Pub No.: 2017/0127034). 
	As to independent claim 13, Osuka discloses an image supply apparatus (digital camera with display – see Fig. 1) comprising: a memory storing instructions (145 – see Fig.1) and at least one processor (120 – see Fig.1) and/or at least one circuit; and a communication interface (170 – see Fig 1) configured to communicate with an image display apparatus (see [p][0033]); wherein the processor and/or the circuit execute the instructions stored in the memory to cause the processor and/or circuit to function as a generation unit (an image processor 120 generates image data by applying various processing to the captured image data generated by the image sensor 115.- see [p][0021]), a switching unit (assist function for switching modes – see [p][0040]) and a control unit (135 -see Fig 1), wherein the generation unit is configured to generate images of different dynamic ranges (note that the image sensor can produce HDR or SDR image data based on the output device is producing an output image – see [p][0065]), wherein the switching unit is configured to switch to a first mode for generating an image of a first dynamic range (“captures a subject and generates image data, the image processor 120 which generates HDR image data having a wide dynamic range (HDR) relating to brightness based on the image data” – see [p][0065]) or a second mode for generating an image of a second dynamic range, and the control unit is configured to, when an image of the first dynamic range is requested from the image display apparatus in a state where the first mode is set by the switching unit (“the external interface 170 (one example of an output part) which outputs the HDR image data to the external equipment which is not compatible with the reproduction of an image having a wide dynamic range but is compatible with the reproduction of an image having a narrow dynamic range (SDR)” -see [p][0065]), supply an image of the first dynamic range generated by the generation unit to the image display apparatus (see [p][0065]), and, when an image of the second dynamic range is requested from the image display apparatus, cause the generation unit to generate an image of the second dynamic range, and supply the generated image to the image display apparatus (see [p][0065]).
 	However, Osuka does not expressly disclose wherein the control unit transmit information indicating which mode the image supply apparatus is set, and wherein the control unit is configured such that, in response to a reception of a request from the image display apparatus.
 	Urisaka discloses a video processing apparatus wherein the control unit transmit information indicating which mode the image supply apparatus is set (If the imaging apparatus 100 starts the gradation correction processing, then in step S101, the camera microcomputer 111 determines the input dynamic range. The input dynamic range determined in this case is a predetermined value having been set beforehand according to the imaging mode or a value calculated based on luminance information and color information detected by the luminance/color information detection unit 110 – see [p][0045]), and wherein the control unit is configured such that, in response to a reception of a request from the image display apparatus (In step S103, the camera microcomputer 111 deter mines whether the present imaging mode is the high luminance priority mode. In the present exemplary embodiment, a user can operate the mode dial 126 to select or Switch the imaging mode between the high-luminance priority mode and the ordinary imaging mode. If the camera microcomputer 111 determines that the present imaging mode is the high-luminance priority mode (YES in step S103), the operation proceeds to step S104. If the camera microcomputer 111 determines that the present imaging mode is not the high-luminance priority mode (i.e., if the camera microcomputer 111 determines that the present imaging mode is the ordinary imaging mode) (NO in step S103), the operation proceeds to step S106 – see [p][0047])
 	Borer and Urisaka are combinable because they are from the same field of endeavor. It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to added the video processing apparatus of Urisaka into the apparatus of Osuka  for switching the camera mode depending on the imaging conditions (see [p][0047]).  Such a modification is the result of combining prior art elements according to known methods, they would have performed as expected, and the results would have been predictable.

 	As to claim 14, Osuka teaches the apparatus, wherein the image supply apparatus is an image capture apparatus that includes an image capturing unit (digital camera – see Fig 1), and can be remotely controlled by the image display apparatus via the communication interface (“The digital camera 100 may directly communicate with other equipment through the Wi-Fi module 155 or may communicate with other equipment via an access point” – see [p][0031]), and an image of the first dynamic range and an image of the second dynamic range are live-view images captured by the image capturing unit (see [p][0050] – where the color gamut can be processed based on the capabilities of the output display in live view).

 	As to claim 15, Osuka teaches the apparatus, wherein the generation unit is configured to generate an image of the first dynamic range using a raw image captured by the image capturing unit (“The controller 135 controls the image sensor 115, captures an image, generates RAW data” – see [p][0047]).

 	As to claim 16, Osuka teaches the apparatus, wherein when generating an image of the second dynamic range, the generation unit can execute dynamic range conversion processing in which a gradation higher than predetermined luminance is prioritized  (in the mode 1, in a live view display, an image where colors in the BT709 color gamut have favorable reproducibility and a high brightness gradation is maintained is displayed – se [p][0052]) and dynamic range conversion processing in which a gradation lower than the predetermined luminance is prioritized (“in the mode 2, in a live view display, an image where colors in the BT709 color gamut have favorable reproducibility and a clear gradation is obtained from low brightness to intermediate brightness is displayed” -see [p][0056]).

 	As to claim 18, Osuka teaches the apparatus, wherein the generation unit is configured to, when a live view start request is received from the image display apparatus, generate an image of a dynamic range in accordance with a capability of displaying an image in the image display apparatus (the external interface 170 (one example of an output part) which outputs the HDR image data to the external equipment which is not compatible with the reproduction of an image having a wide dynamic range but is compatible with the reproduction of an image having a narrow dynamic range (SDR)” -see [p][0065]), supply an image of the first dynamic range generated by the generation unit to the image display apparatus (see [p][0065]), and the control unit is configured to, when a live-view image is requested from the image display apparatus, transmit a live-view image generated by the generation unit, to the image display apparatus (“in a live view display, an image where colors in the BT709 color gamut have favorable reproducibility and a clear gradation is obtained from low brightness to intermediate brightness is displayed” – see [p][0056]).

 	As to claim 19, Osuka teaches the apparatus, wherein the first dynamic range is an HDR (High Dynamic Range), and the second dynamic range is an SDR (Standard Dynamic Range) (see [p][0065]).

 	Claim 21 is rejected for the same reasons as set forth in the rejection of the claim 11, as claim 11 is apparatus claim for the method claimed in claim 21.  

 	Claim 23 is rejected for the same reasons as set forth in the rejection of the claim 11, as claim 11 is apparatus claim for the non-transitory processor-readable storage medium claimed in claim 23.  


Claim 17 is  rejected under 35 U.S.C. 103 over Osuka in view of Urisaka as applied to claim 13 further in view of Borer (Pub No.: 20180367778). 
 	As to claim 17, the combination of Osuka and Urisaka as a whole does not expressly disclose the apparatus, wherein the control unit is configured to transmit data compressed using a compression method in accordance with a dynamic range of an image generated by the generation unit, to the image display apparatus.
 	Borer discloses an apparatus for processing video signal including wherein the control unit is configured to transmit data compressed using a compression method in accordance with a dynamic range of an image generated by the generation unit, to the image display apparatus (the invention provides conversion of a video signal from a high dynamic range source to produce a signal usable by devices of a lower dynamic range involving a function that compresses a luminance components in a manner that depends upon the maximum allow able luminance for the lower dynamic range scheme for the corresponding colour component of each pixels – see [p][0019]).
 	  Borer, Urisaka  and Osuka are combinable because they are from the same field of endeavor. It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to added the apparatus for processing video signal of Borer into the apparatus of Osuka as modified by Urisaka for converting of a video signal from a high dynamic range source to produce a signal usable by devices of a lower dynamic range involving a function that compresses a luminance components in a manner that depends upon the maximum allow able luminance for the lower dynamic range scheme for the corresponding colour component of each pixels (see [p][0019]).  Such a modification is the result of combining prior art elements according to known methods, they would have performed as expected, and the results would have been predictable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRAE S ALLISON whose telephone number is (571)270-1052.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRAE S ALLISON/Primary Examiner, Art Unit 2663                                                                                                                                                                                                       November 9, 2022